United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3076
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Nicole Josette Romosz,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 3, 2010
                                Filed: May 7, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.


       Nicole Romosz directly appeals after she was sentenced in the district court1
upon her unconditional guilty plea to sexual contact with a ward. After considering
the statutory sentencing factors as applied to Romosz’s particular circumstances--
including her family responsibilities and history of depression, the likelihood she
would lose her nursing license, and the “significant punishment” of having to register
as a sex offender--the court sentenced Romosz to three years of probation and 60


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
hours of community service. Counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that Romosz should not
have been convicted, or should have been allowed to plead guilty to a lesser offense
that did not require registration as a sex offender.

       We hold that counsel’s arguments, which are nonjurisdictional and essentially
challenge the prosecution of the case, are foreclosed by Romosz’s unconditional guilty
plea. See United States v. Jennings, 12 F.3d 836, 839 (8th Cir. 1994) (unconditional
guilty plea waived all nonjurisdictional challenges to prosecution of case). We further
hold that the district court did not commit any procedural error or abuse its discretion
by imposing an unreasonable sentence. See Gall v. United States, 552 U.S. 38, 51
(2007) (assuming sentencing decision is procedurally sound, appellate court considers
substantive reasonableness of sentence under abuse-of-discretion standard); United
States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (sentence was not unreasonable
where record reflected that district court made individualized assessment based on
facts presented and specifically addressed defendant’s proffered information in its
consideration of sentencing factors), cert. denied, 130 S. Ct. 1309 (2010); United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (holding that
reviewing court first ensures that district court committed no significant procedural
error, then considers substantive reasonableness of sentence; describing factors
demonstrating procedural error).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm the district
court’s judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-